Hurt, Judge.
The appellant was convicted for obstructing a public road. The State seeks to establish guilt,by proving that one Gassaway obstructed the road, and that Watson advised and encouraged him to commit the offense.
There is no proof that Watson wilfully advised or commanded Gassaway to obstruct the road, or that he had any criminal connection whatever with the commission of the offense, if any offense was committed by Gassaway. The evidence by which it is sought to convict Watson with Gassaway’s acts is this: A witness says he saw Watson and asked him about it, and Watson said he had nothing to do with it, and did not care where the road was; that he had leased the land to Gassaway, and paid him for putting his fence out; that the witness had seen a bank check with which Watson had paid Gassaway for fencing the land; that Watson told him that he had ordered or directed Gassaway to fence the land, but did not order him to fence the road; that Watson lives in Marlin, fifteen miles from the road.
It is not necessary to decide the question as to whether the road was shown to have been legally established when obstructed (which is quite doubtful).
The evidence being insufficient to support the verdict, the judgment is reversed and the cause remanded.

Reversed and remanded.